              Case 2:16-cr-00020-DN Document 202 Filed 06/04/20 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,
                                                               MEMORANDUM DECISION AND
                              Plaintiff,                       ORDER DENYING MOTION FOR AN
                                                               ORDER COMPELLING DISCOVERY
    v.
                                                               Case No. 2:16-cr-00020-DN
    MARLON ALONZO SMITH,
                                                               District Judge David Nuffer
                              Defendant.


           Defendant Marlon Alonzo Smith seeks production of certain documents that he believes

are relevant to post-conviction relief. 1 Mr. Smith previously made requests for the documents

with the Utah Department of Public Safety and Utah Highway Patrol under the Utah Government

Records Access and Management Act. 2 These requests and Mr. Smith’s subsequent

administrative appeals were denied. 3 Mr. Smith now requests an order compelling the

documents’ production under FED. R. CIV. P. 37(a). 4 However, this case is closed and the Tenth

Circuit Court of Appeals has affirmed Mr. Smith’s conviction and sentence. 5 Mr. Smith also has

not initiated post-conviction proceedings challenging his conviction and sentence.

           Under these circumstances, Mr. Smith cannot obtain an order compelling the discovery

he seeks under Rule 37(a) in this case. Jurisdiction is lacking.




1
    Motion for an Order Compelling Discovery (“Motion”), docket no. 201, filed May 29, 2020.
2
    Id.
3
    Id.
4
    Id.
5
    Order and Judgment, docket no. 200, filed Feb. 25, 2020.
              Case 2:16-cr-00020-DN Document 202 Filed 06/04/20 Page 2 of 2



                                          ORDER

           THEREFORE, IT IS HEREBY ORDERED that Mr. Smith’s Motion 6 is DENIED

without prejudice.

           Signed June 4, 2020.

                                          BY THE COURT


                                          ________________________________________
                                          David Nuffer
                                          United States District Judge




6
    Docket no. 201, filed May 29, 2020.



                                                                                     2
